UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51334 HEMOBIOTECH, INC. (Exact name of registrant as specified in its charter) Delaware 33-0995817 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5001 Spring Valley Rd, Suite 1040 - West, Dallas, Texas 75244 (Address of principal executive offices and Zip Code) (972) 455-8950 (Registrant's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of August 3, 2007, the registrant had outstanding 18,436,887 shares of common stock, $0.001 par value per share. Transitional Small Business Disclosure Format (check one): Yes ¨ No x HEMOBIOTECH, INC. (a development stage company) TABLE OF CONTENTS ITEM PAGE PART I – FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Statements of Changes In Stockholders’ Equity 6 Condensed Statements of Cash Flows 7 Notes to Condensed Financial Statements 8 Item 2. Management’s Discussion and Analysis or Plan of Operations 15 Item 3. Controls and Procedures 19 PART II – OTHER INFORMATION 21 Item 6. Exhibits 21 SIGNATURES 22 - 2 - CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-QSB contains forward-looking statements. Forward-looking statements are those that predict or describe future events or trends and that do not relate solely to historical matters. You can generally identify forward looking statements as statements containing the words "believe," "expect," "will," "anticipate," "intend," "estimate," "project," "assume" or other similar expressions, although not all forward-looking statements contain these identifying words. All statements in this report regarding our future strategy, future operations, projected financial position, estimated future revenues, projected costs, future prospects, and results that might be obtained by pursuing management's current plans and objectives are forward-looking statements. You should not place undue reliance on our forward-looking statements because the matters they describe are subject to known and unknown risks, uncertainties and other unpredictable factors, many of which are beyond our control. Our forward-looking statements are based on the information currently available to us and speak only as of the date on which this report was filed with the Securities and Exchange Commission (the "SEC"). We expressly disclaim any obligation to issue any updates or revisions to our forward-looking statements, even if subsequent events cause our expectations to change regarding the matters discussed in those statements. Over time, our actual results, performance or achievements will likely differ from the anticipated results, performance or achievements that are expressed or implied by our forward-looking statements, and such difference might be significant and materially adverse to our stockholders. Many important factors that could cause such a difference are described in our Annual Report on Form 10-KSB, filed with the SEC on March 27, 2007, under the caption "Risk Factors," all of which you should review carefully. Please consider our forward-looking statements in light of those risks as you read this report. - 3 - PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS HEMOBIOTECH, INC. (a development stage company) CONDENSED BALANCE SHEETS June 30, December 31, 2007 (unaudited) 2006 (Derived from audited financial statements) ASSETS Current assets: Cash and cash equivalents $ 2,387,000 $ 3,193,000 Short-term investments 1,000,000 Prepaid expenses 723,000 54,000 Total current assets $ 3,110,000 $ 4,247,000 Equipment, net 48,000 12,000 Restricted cash 55,000 Total Assets $ 3,213,000 $ 4,259,000 LIABILITIES Current liabilities Accounts payable and accrued expenses $ 178,000 $ 171,000 Total current liabilities $ 178,000 $ 171,000 STOCKHOLDERS’ EQUITY Common stock $.001 par value 55,000,000 shares authorized; 18,436,887 (includes 1,500,000 shares subject to forfeiture) shares issued and outstanding $ 19,000 $ 19,000 Additional paid-in capital 12,862,000 12,205,000 Deficit accumulated during the development stage (9,846,000 ) (8,136,000 ) Total Equity $ 3,035,000 $ 4,088,000 $ 3,213,000 $ 4,259,000 See Notes to Condensed Financial Statements. - 4 - HEMOBIOTECH, INC. (a development stage company) CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) THREE MONTHS ENDED SIX MONTHS ENDED OCTOBER 3, 2001 (INCEPTION) JUNE 30, JUNE 30, THROUGH JUNE 30, 2007 2006 2007 2006 2007 Revenue $ - $ - $ - $ - $ - Operating expense $ Research and development 311,000 151,000 478,000 317,000 1,689,000 General and administrative 602,000 419,000 1,299,000 773,000 6,321,000 Other (income) expense Interest expense 1,000 7,000 2,000 53,000 2,112,000 Interest income (32,000 ) (22,000 ) (69,000 ) (41,000 ) (276,000 ) Net loss $ (882,000 ) $ (555,000 ) $ (1,710,000 ) $ (1,102,000 ) $ (9,846,000 ) Basic and diluted loss per common share $ (0.05 ) $ (0.04 ) $ (0.10 ) $ (0.08 ) Weighed average number of shares outstanding basic and diluted 16,936,887 14,052,797 16,936,887 13,586,472 See Notes to Condensed Financial Statements. - 5 - HEMOBIOTECH, INC (a development stage company) CONDENSED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (UNAUDITED) Common Shares Amount Additional Paid-In Capital Deficit Accumulated During the Development Stage Total Balance – December 31, 2006 18,436,887 $ 19,000 $ 12,205,000 $ (8,136,000 ) $ 4,088,000 Net Loss for the period (1,710,000 ) (1,710,000 ) Stock based compensation – board of advisors and consultant 60,000 60,000 Stock based compensation – employees and directors 183,000 183,000 Stock based compensation relating to shares issued to financial advisor (See Note G[3]) 414,000 414,000 Balance – June 30, 2007(unaudited) 18,436,887 $ 19,000 $ 12,862,000 $ (9,846,000 ) $ 3,035,000 See Notes to Condensed Financial Statements. - 6 - HEMOBIOTECH, INC. (a development stage company) CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) SIX MONTHS ENDED JUNE 30, OCTOBER 31, 2001 (INCEPTION) THROUGH JUNE 30, 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (1,710,000 ) $ (1,102,000 ) $ (9,846,000 ) Adjustments to reconcile net loss to net cash used inoperating activities: Fair value of options andcompensatory stock 657,000 129,000 1,571,000 Conversion charge – interest expense - 43,000 43,000 Notes issued for services – related party - - 354,000 Expenses paid by stockholder - - 14,000 Amortization of deferred financing costs - - 1,023,000 Amortization of debt discount - - 789,000 Depreciation 2,000 1,000 7,000 Contribution of salary - - 11,000 Changes in: Accounts payable and accrued expenses (15,000 ) (61,000 ) 890,000 Accrued interest - (3,000 ) 139,000 Prepaid expenses (669,000 ) (215,000 ) (722,000 ) Net cash used in operating activities $ (1,735,000 ) $ (1,208,000 ) $ (5,727,000 ) CASH FLOWS FROM INVESTING ACTIVITIES: Sale (Purchase) of Short-Term Investments $ 945,000 $ - $ (55,000 ) (Purchase) of property and equipment (16,000 ) (3,000 ) (54,000 ) Net cash provided (used) in investing activities $ 929,000 $ (3,000 ) $ (109,000 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from issuance of common stock and debt - $ - $ 3,767,000 Payment of Notes - (113,000 ) (734,000 ) Net proceeds from exercise of warrants - 2,883,000 5,190,000 Net cash provided by financing activities - $ 2,770,000 $ 8,223,000 (DECREASE) / INCREASE IN CASH ANDCASH EQUIVALENTS $ (806,000 ) $ 1,559,000 $ 2,387,000 Cash and cash equivalents – beginning of period 3,193,000 1,259,000 - CASH AND CASH EQUIVALENTS – END OF PERIOD $ 2,387,000 $ 2,818,000 $ 2,387,000 SUPPLEMENTARY CASH FLOW INFORMATION: Interest Paid $ 2,000 $ 13,000 $ 112,000 SUPPLEMENTARY NON-CASH INVESTING AND FINANCING ACTIVITIES: Accrued salary exchanged for Note - - $ 150,000 Employees / stockholders contribution of salary - - $ 564,000 Stockholders contribution of convertible note payableand related interest - - $ 280,000 Conversion of carrying value of convertible notespayable and accrued interest into common stock - $ 243,000 $ 1,815,000 Fixed Assets Purchased – not yet paid $ 22,000 $ 22,000 See Notes to Condensed Financial Statements. - 7 - NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) NOTE A - THE COMPANY We were founded in 2001 as “HemoBioTech, Inc.,” a Texas corporation.In 2003, we incorporated a sister corporation named “HemoBioTech, Inc.,” in the state of Delaware.On December 1, 2003, HemoBioTech, Inc. (Texas) was merged with and into HemoBioTech, Inc., (Delaware), with HemoBioTech, Inc. (Delaware) as the surviving entity.This entity is referred to herein as the “Company”. The accompanying financial statements include the predecessor operations of the Texas corporation from its inception on October 3, 2001. The historical basis of accounting was carried over in the merger, including the deficit accumulated in the development stage. The Company is researching and developing human blood substitute patented technology licensed exclusively from Texas Tech University Health Sciences Center ("TTUHSC") (See Note D). The Company is in the development stage and its efforts have been principally devoted to organizational infrastructure development, research and development and capital raising. NOTE B - BASIS OF PRESENTATION The interim financial statements presented are unaudited but in the opinion of management, have been prepared in conformity with accounting principles generally accepted in the United States of America applied on a basis consistent with those of the annual financial statements. Such interim financial statements reflect all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the financial position, the results of operations and cash flows for the interim periods presented. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for the full fiscal year. The accompanying condensed financial statements do not include all of the information and footnote disclosures in annual audited financial statements prepared in accordance with Generally Accepted Accounting Principles in the United States.Accordingly, the interim condensed financial statements should be read in connection with the audited financial statements for the year ended December 31, 2006. The financial statements have been prepared assuming that the Company will continue as a going concern which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has incurred cumulative losses of $9,846,000 for the period through June 30, 2007, and has been dependent on funding operations through the private sale of convertible debt and equity securities. At June 30, 2007, the Company had $2,387,000 in cash. Management believes that current cash resources will be sufficient to fund its current operations through the next twelve months. Management's plans include continuing to finance operations through one or more private or public offerings of equity securities and monitoring and reducing expenditures. NOTE C - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (1) RESEARCH AND DEVELOPMENT: Research and development costs are charged to expense as incurred. - 8 - (2) LOSS PER COMMON SHARE: Basic and diluted loss per common share is based on the net loss divided by the weightedaverage number of common shares outstanding during the periods. No effect has been given to the following outstanding potential common shares such as options, warrants and outstanding shares subject to forfeiture issued to a financial services consultant during September 2006, as described in Note G(3) in the diluted computation as their effect would be antidilutive: JUNE 30, 2007 2006 Stock Options 1,829,275 1,608,845 Warrants 2,442,372 4,870,921 Common shares subject to forfeiture(1) 1,500,000 - Total 5,771,647 6,479,766 (1)Common shares not included in basic earnings per share since subject to forfeiture. (3) STOCK-BASED COMPENSATION: Effective January 1, 2006, the Company adopted SFAS No. 123 (Revised 2004), Share Based Payment, (“SFAS No. 123(R)”) which requires the Company to measure the cost of employee, officer and director services received in exchange for an award of equity instruments based on the grant-date fair value of the award.SFAS No. 123(R) supersedes the Company’s previous accounting under SFAS No. 123. (4) FAIR VALUE OF FINANCIAL INSTRUMENTS: The carrying value of cash equivalents, restricted cash, short-term investments, accounts payable and accrued expenses approximates their fair value due to the short period to maturity of these instruments. (5) USE OF ESTIMATES: The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Such estimates include the selection of assumptions underlying the calculation of the fair value of options. Actual results could differ from those estimates. (6) RECENT ACCOUNTING PRONOUNCEMENTS: In September2006, the FASB issued SFAS No.157, “Fair Value Measurements.” (“SFAS No.157”) Among other requirements, SFAS No.157 defines fair value and establishes a framework for measuring fair value and also expands disclosure about the use of fair value to measure assets and liabilities. SFAS No.157 is effective the first fiscal year that begins after November 15, 2007. We are evaluating the impact of SFAS No.157 on our financial position and results of operations. In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS No. 159”).SFAS No. 159 permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value.SFAS 159 also establishes presentation and disclosure requirements designed to facilitate comparisons between entities that chose different measurement attributes for similar assets and liabilities.SFAS No. 159 is effective for financial statements issued for fiscal years beginning after November 15, 2007.We have not yet determined the impact, if any, that the implementation of SFAS No. 159 will have on our results of operations or financial condition. - 9 - (7) CASH, CASH EQUIVALENTS, SHORT-TERM INVESTMENTS AND RESTRICTED CASH: The Company considered all highly liquid short-term investments purchased with an original maturity of three months or less to be cash equivalents.Restricted cash represents $55,000 of cash invested in a certificate of deposit which the Company is obligated to hold under the terms of their lease agreement. Short-term investments at December 31, 2006 consist of a treasury bill which is carried at cost which approximates market value. (8) INCOME TAXES: The Company accounts for income taxes using the asset and liability method described in SFAS No. 109, "Accounting For Income Taxes," the objective of which is to establish deferred tax assets and liabilities for the temporary differences between the financial reporting and the tax bases of the Company's assets and liabilities at enacted tax rates expected to be in effect when such amounts are realized or settled. A valuation allowance related to deferred tax assets is recorded when it is more likely than not that some portion or all of the deferred tax assets will not be realized. We adopted the provisions of Financial Accounting Standards Board interpretation No. 48 Accounting for Uncertainty in Income Taxes (“FIN 48”) an interpretation of FASB Statement No. 109 (“SFAS 109”) on January 1, 2007.As a result of the implementation of FIN 48, we recognized no adjustment for uncertain tax provisions.At the adoption date of January 1, 2007, we had a deferred tax asset which was fully reserved by a valuation allowance to reduce the deferred tax asset to the amount that more likely than not to be realized. We recognize interest and penalties related to uncertain tax positions in general and administrative expense.As of June 30, 2007, we have not recorded any provisions for accrued interest and penalties related to uncertain tax positions. The tax years 2003 through 2006 remain open to examination by the major tax jurisdictions to which we are subject. (9) RECLASSIFICATION: Certain amounts from prior period have been reclassified to conform with current period presentation. NOTE D - AGREEMENTS WITH TEXAS TECH UNIVERSITY HEALTH SCIENCES CENTER ("TTUHSC") On January 22, 2002, the Company entered into an exclusive license agreement with TTUHSC with respect to receiving certain patented rights.The Company is committed to the exploitation of such patented rights. In consideration for entering into the agreement, the Company issued 678,820 shares of common stock to TTUHSC (subject to anti-dilution protection).These shares issued were valued at approximately $1,000, their estimated fair value, and charged to operations.In addition, the Company has agreed to reimburse TTUHSC for all intellectual property protection costs and patent maintenance fees.On May 20, 2004, TTUHSC agreed to waive its anti-dilution protection in exchange for 135,765 additional shares of common stock.Such shares were valued at approximately $115,000, their estimated fair value, and charged to operations. In addition, the Company has agreed to fund, over a four-year period, $1.2 million to support efforts in incubating and commercializing other TTUHSC technologies.Under the agreement, the Company reserves the right of first refusal on licensing and commercializing other technology developed from such funding. The funding of the $1.2 million is subject to the Company obtaining FDA approval of a blood substitute product. As of June 30, 2007, such approval had not been obtained.In addition, in July 2002, the Company entered into a Sponsored Research Agreement (“SRA”) with TTUHSC for the period September 1, 2002 through August 31, 2006.In December 2004, the Company paid a fee of approximately $231,000 to fund the next phase of its research under the SRA through December 31, 2005. In January 2006, the Company entered into a Stage III SRA with TTUHSC for the period January 1, 2006, to December 31, 2006.In connection therewith, the Company made an initial payment of approximately $287,000 which was amortized during 2006. In January 2007, the Company entered into a Stage IV SRA with TTUHSC for the period beginning January 1, 2007. In connection therewith, the Company made an initial payment of approximately $780,000. This amount will be charged to operations as incurred by TTUHSC based on monthly reporting to the Company.As of June 30, 2007, approximately $611,000 is included in prepaid expenses on the accompanying balance sheet. Additional payments may be made to TTUHSC under the agreement based on mutually agreed upon budgets. The Sponsored Research Agreements may be terminated by either party on 90 days written notice. - 10 - NOTE E - ACCOUNTS PAYABLE AND ACCRUED EXPENSES Accounts payable and accrued expenses consist of the following: June 30, 2007 December 31, 2006 Leasehold improvements $ 22,000 $ - Professional fees 83,000 88,000 Liquidated damages 38,000 38,000 Insurance - 20,000 Other 35,000 25,000 Total $ 178,000 $ 171,000 NOTE F - STOCKHOLDERS' EQUITY (1) PRIVATE PLACEMENT: On October 27, 2004, the Company completed a private placement of 45 units and raised gross proceeds of $4,500,000. Each unit consists of a $50,000 unsecured convertible promissory note (see below), 58,824 shares of common stock and 117,648 warrants. The notes bear interest at 10% per annum (an effective rate of 77%) and are convertible at the option of the holder into common stock or convertible securities to be sold by the Company in its next financing, as defined, at a conversion price equal to the per share offering price of such financing. Based on negotiations with the placement agent, the Company agreed to a fair value for the Common Stock of $.85 per share and calculated the fair value of each warrant to be $.53 using the Black-Scholes option pricing model. The gross proceeds from the sale of each unit were allocated based on the relative fair values to each of the components. Convertible notes payable $ 31,000 Common stock 31,000 Stock Warrants 38,000 Total $ 100,000 Based on the allocation of the relative fair values to the components of the private placement offering, the debt discount was calculated to be $855,000, which was amortized as interest expense over the term of the notes. (2) CONVERTIBLE NOTES PAYABLE: Through October 27, 2005, an aggregate of $1,540,000 principal amount of Notes and approximately $97,000 accrued but unpaid interest thereon were converted into an aggregate of 1,544,490 shares of the Company's common stock, at a negotiated conversion price of $1.06 per share, in accordance with amendments to the original terms of the Notes permitting such conversion. Effective October 27, 2005, holders of $337,000 aggregate principal amount of Notes agreed to extend the maturity date of such Notes from October 27, 2005 to April 27, 2006. Accordingly, the Company paid $372,000 aggregate principal amount of Notes, together with approximately $97,000 of accrued interest thereon, to holders of Notes that had not converted their Notes into shares of Company common stock or did not agree for extension of maturity date, on or prior to October 27, 2005. For the period January 1, 2006 through April 27, 2006, an aggregate of $225,000 principal amount of Notes and approximately $18,000 accrued but unpaid interest thereon were converted into an aggregate of 142,812 shares of the Company’s common stock, at conversion prices ranging from $1.53 to $1.96 per share, in accordance with amendments to the original terms of the Notes permitting such conversion.In connection therewith, the Company recorded a charge of approximately $43,000 as interest expense representing the difference between the conversion price and the market price at date of conversion. On April 27, 2006, the Company paid the remaining outstanding Notes in an aggregate of $113,000 principal amount and accrued but unpaid interest thereon of approximately $13,000. - 11 - (3) STOCK WARRANTS: In connection with the private placement in 2004, the Company issued 5,294,162 Class A warrants exercisable at $1.06 per share through the fifth anniversary of the effectiveness of a registration statement of shares underlying the warrants. The warrants were subject to redemption, at the Company’s sole option, after one year from the date of effectiveness of the registration statement of common stock underlying the warrants if the common stock price equaled or exceeded $2.12 for a period of at least 20 consecutive trading days at a redemption price of $.001 per warrant. On June 12, 2006, the Company’s stock price had been at least $2.12 for 20 consecutive trading days.On that date, the Company provided notice of its redemption of the Class A Warrant, effective July 14, 2006, in accordance with the terms of the Class A Warrant. Through July 14, 2006, 5,156,035 Class A Warrants were exercised at an exercise price of $1.06 per share, and the Company received net proceeds from such exercises of approximately $5,190,000.The remaining 138,127 Warrants were redeemed by the Company during July 2006 at a minimal cost. In connection with the private placement, the placement agent was granted a warrant to purchase 2,382,372 shares of common stock at an exercise price of $.90 per share (“Placement Agent Warrants”), exercisable for five years from the effective date of a registration statement to be filed on behalf of investors in the offering but no later than March 13, 2010. The placement agent was granted “piggyback” registration rights with respect to the shares underlying this warrant. The warrants are subject to redemption, at the Company’s sole option, after one year from the date of effectiveness of the registration statement covering the resale of shares of common stock underlying these warrants if the common stock price equals or exceeds $2.12 for a period of at least 20 consecutive trading days, at a redemption price of $.001 per warrant. During the third quarter of 2005, the Company granted 50,000 and 10,000 warrants, respectively to two service providers and valued the warrants using Black-Scholes option pricing model. (4) STOCK OPTION/STOCK ISSUANCE PLAN: During 2003, the Board of Directors of the Company approved a Stock Option/Stock Issuance Plan (the "Old Plan") which provides for the granting of options or stock to purchase up to 1,629,168 shares of common stock, under which directors, employees and independent contractors are eligible to receive incentive and non-statutory stock options and common shares (employees). The Company's stockholders approved the Old Plan in August 2004. On June 9, 2006, the Company’s stockholders approved the 2003 Amended & Restated Stock Option/Stock Issuance Plan (the “Plan”) and voted an increase of 1,500,000 shares of common stock from the 1,629,168 shares of common stock available to be granted under the Plan increasing the number of shares to 3,129,168. Additional information on shares subject to options is as follows: At June 30, 2007, 1,299,893 options were available for grant under the Plan. The following table presents information relating to stock options under the Plan as of June 30, 2007. - 12 - SIX MONTHS ENDED JUNE 30, 2007 2006 Shares Aggregate Intrinsic Value Weighted Average Exercise Price Shares Weighted Average Exercise Price Options outstanding at beginning of period 1,669,275 $ 0.41 1,546,345 $ 0.30 Granted 160,000 $ 1.97 62,500 $ 1.92 Options outstanding at end of period 1,829,275 $ 2,344,800 $ 0.55 1,608,845 $ 0.36 Options exercisable at end of period 1,602,883 $ 2,132,317 $ 0.50 1,189,913 $ 0.35 Options vested or expected to vest 1,829,275 $ 2,344,800 $ 0.55 1,608,845 $ 0.36 JUNE 30, 2007 OPTIONS OUTSTANDING OPTIONS EXERCISABLE Range of Exercise Price Shares Weighted Average Exercise Price Weighted Average Remaining Life inYears Shares Weighted Average Exercise Price $ 0.18 -$0.20 1,325,055 $ 0.19 4.26 1,226,036 $ 0.19 $ 0.85 – $0.94 178,360 $ 0.85 7.36 135,171 $ 0.86 $ 1.06 – $1.60 88,145 $ 1.32 8.16 69,804 $ 1.35 $ 1.80 - $2.42 237,715 $ 2.03 9.11 171,872 $ 2.05 1,829,275 $ 0.55 5.39 1,602,883 $ 0.50 As of June 30, 2007, 1,602,883 options were fully vested. A summary of the status of the Company’s nonvested options as of June 30, 2007 and changes during the six months ended June 30, 2007, is presented below. Stock Options Weighted Average Grant-Date Fair Value Nonvested at January 1, 2007 273,963 $ 0.75 Options granted 160,000 $ 1.62 Options vested (207,571 ) $ 0.97 Nonvested at June 30, 2007 226,392 $ 0.96 As of June 30, 2007, there was $135,000 of total unrecognized compensation cost related to nonvested share-based compensation arrangements granted under the Plan. That cost is expected to be recognized over a weighted-average period of 2.0 years. The aggregate intrinsic value for the 207,571 options that vested during the six months ended July 30, 2007 was $153,000. - 13 - The weighted-average fair values at date of grant for options granted during the six-month period ended June 30, 2007 and 2006 were $1.62 and $1.56 respectively. The value of the options was estimated using the Black-Scholes option pricing model with the following weighted average assumptions: THREE MONTHS ENDED JUNE 30, SIX MONTHS ENDED JUNE 30, 2007 2006 2007 2006 Expected life in years 5-10 5-10 5-10 5-10 Interest rate 4.63%– 5.03% 5.07% – 5.15% 4.83% – 5.03% 4.53% – 5.15% Volatility 80% 80% 80% 80% Dividend yield 0% 0% 0% 0% NOTE G - COMMITMENTS AND OTHER MATTERS (1) LEASES: During the period November 2004 through January 2007, the Company leased office space for a monthly fee of approximately $5,000. During February 2007 the Company moved into new office space and agreed to a sixty-six month office lease.The lease agreement includes rent abatement for approximately eight months during 2007.Provisions of the lease include a security deposit of approximately $5,800 and a thirty six month letter of credit in the amount of approximately $55,000.In addition, if the Company cancels this lease after the forty-second month, and prior to its full sixty-six month term, the Company will be obligated to pay a cancellation charge of approximately $46,000. (2) CONSULTING AGREEMENTS: On October 14, 2004, the Company entered into an advisory agreement with a member of our scientific advisory board to receive technical advisory services. The agreement can be terminated by either party on 30 days' written notice. The agreement provides for $1,500 per month and the issuance of an option under the Plan to purchase 15,000 shares of common stock of the Company at an exercise price of $0.85 per share. In addition, at the end of each year of service on the advisory board, the company will grant an additional non-qualified stock option to purchase 5,000 shares of Common Stock at an exercise price equal to the then fair market value of the Common Stock. Such options vest 25% on the first anniversary and then monthly thereafter over a period of thirty six months. On July 13, 2005, the Company entered into an advisory agreement with its Acting Vice President and Principal Investigator of Research and Development to receive advisory services on technical, medical and market issues related to HemoBioTech, including its second generation blood substitute, HemoTech. The agreement provides for non-qualified stock options to purchase 271,528 shares of Common Stock of HemoBioTech at an exercise price per share of $0.18, subject to vesting through July 13, 2009. In connection therewith, the Company recorded a charge of $37,000 and $141,000 for the years ended December 31, 2006 and 2005 respectively. As of June 30, 2007, 200,813 options had vested. The Company will record additional charges as and when the options vest at the then fair value. In connection with the above consulting agreements, the Company recorded approximately $9,000 in cash charges for the six month periods ended June 30, 2007 and 2006.In addition, the Company recorded stock based compensation expense of approximately $37,000 and $17,000 for the six month periods ended June 30, 2007 and 2006, respectively.Stock based compensation for the three months ended June 30, 2007 related to these consulting agreements was $18,000.The amount related to the three months ended June 30, 2006 was de minimis. (3) FINANCIAL ADVISOR AGREEMENT: On September 12, 2006, the Company entered into a three year agreement with its placement agent and financial advisor for consulting services related to corporate finance and other financial services. The services shall include assisting the Company in evaluating and negotiating particular contracts or transactions, if requested to do so by the Company and to raise for the Company its next financing of up to $10 million with a minimum of $6 million in the next 18 months from the date of the agreement.As compensation for such services, the Company agreed to issue 1,500,000 shares of its common stock.The shares are subject to forfeiture in the event that the consultant fails to achieve certain performance criteria set forth - 14 - in the agreement. In addition, the agreement provides for a fee if the financial advisor acts as a finder or financial consultant in various business transactions in which the Company may be involved such as mergers, acquisitions or joint ventures during the term of the agreement. The forfeiture does not apply to 500,000 shares after one year unless the agreement is cancelled by the Company for non-performance.Accordingly, the Company recorded a $414,000 charge for the six months ended June 30, 2007 for the estimated cost of those financial services. The Company will record an additional expense over the service period related to this stock issuance as and when the performance criteria are met at the then market price of the stock. ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS PLAN OF OPERATIONS We are primarily engaged in the research and development of human blood substitute technology exclusively licensed from Texas Tech University Health Sciences Center (“TTUHSC”). Since October 27, 2004 most of our working capital was used to pay for general and administrative costs, salaries, legal and accounting fees and the cost of raising money. After reviewing the blood substitute technology developed by researchers at Texas Tech, in January 2002 we licensed from Texas Tech the exclusive rights to various alternative compositions of HemoTech, a novel blood substitute that is based on hemoglobin (which is the key protein in red blood cells that carries oxygen) of both bovine (cow) and human origin, as well as methods for its production and use. What makes HemoTech a novel potential blood substitute product is the fact that it is comprised of hemoglobin that has been isolated from bovine blood and then chemically modified to make the product non-toxic. We also have an agreement with Texas Tech that any patent issuing from its patent application relating to the induction of erythropoiesis (which is the production of red blood cells by the body) will be included under our exclusive license with Texas Tech. In addition to our license and patent agreement with Texas Tech, beginning in July 2002, we have entered into a series of Sponsored Research Agreements (“SRA”) with TTUHSC under which we are entitled to use certain of Texas Tech's production and research and development facilities in Lubbock, Texas. In January 2007, the Company entered into a Stage IV SRA with TTUHSC for the period beginning January 1, 2007. In connection therewith, the Company made an initial payment of approximately $780,000. This amount will be charged to operations over the period of the research. Additional payments may be made to TTUHSC under the agreement based on mutually agreed upon budgets. The SRA IV activities include maintaining the animal facility which houses a controlled herd of Hereford cows needed for the production of HemoTech and assistance in the implementation of FDA recommendations received at a Pre-IND meeting with the FDA in April 2006.The SRA IV activities also include the manufacture of HemoTech. The product will be made at the production facility at TTUHSC and will be used for pre-clinical and clinical studies upon acceptance of the IND.The agreement will also involve further research and development with a focus on additional uses of HemoTech and expanded patent protection. Our goal is to address an increasing demand for a safe and inexpensive human blood substitute product in the United States and around the world through our licensed technology. We believe that certain initial pre-clinical and early stage human trials undertaken outside the U.S. by prior holders of this technology suggest that our licensed technology may possess properties that diminish the intrinsic toxic effects of hemoglobin and help reduce or eliminate the abnormal reaction associated with hemorrhagic shock (which is the loss of blood pressure and the lowering of vital signs resulting from the loss of blood). RESEARCH AND DEVELOPMENT OF HEMOTECH HemoTech is currently our only potential product. We expect that the remaining production, development, testing and FDA approval of HemoTech, if ever, will occur over a period of approximately four to five years. In other words, assuming we are able to progress through each phase of clinical trials efficiently and without significant delay, we believe we could obtain FDA approval of HemoTech by mid-2011, and possibly even earlier, although there is no guarantee that we will meet this timeline. HemoTech must undergo several major stages of production, development, and clinical testing before being in a position to submit its New Drug Application (“NDA”) to the FDA, as follows: · PRODUCTION OF HEMOTECH. In order to produce HemoTech for Phase I U.S. clinical trials, we must complete certain upgrades of the current HemoTech production facilities located at TTUHSC. A portion of these upgrades have been completed during 2006. Additional necessary upgrades are being implemented in 2007 and are based on recommendations from the FDA. We anticipate that these additional upgrades will be completed in 2007, although there can be no assurance that this will be the case, depending on, among other things, worker schedules, available materials, unexpected costs associated with construction and our ability to raise sufficient capital in order to complete such upgrades. - 15 - · PREPARATION AND SUBMISSION OF U.S. IND APPLICATION. We started preparing material for our U.S. IND application on December 13, 2004, when we entered into our Stage II Sponsored Research Agreement with TTUHSC. We are actively planning and implementing the FDA recommendations including upgrading the production facility, preparing for clinical trials and the production of HemoTech; collectively at a cost estimated to be greater than $5,000,000, which are necessary for submission of our U.S. IND application, although there can be no assurance that we will be able to meet a specified timetable or budgeted amount. We currently do not have sufficient funds available to pay this amount.We will need to raise at least $6,000,000 by year end in order to complete the above mentioned activities. · PHASE I OF OUR U.S. CLINICAL TRIALS. Once our U.S. IND application has been accepted by the FDA, we expect to be able to commence our Phase I U.S. clinical trials of HemoTech. Depending on whether the FDA accepts our U.S. IND application in late 2007, we believe that we could begin Phase I U.S. clinical trials during 2008 although there is no guarantee that we can meet this goal. We estimate that our Phase I U. S. clinical trials (including the costs of doing additional research and development of HemoTech during our Phase I U.S. clinical trials and the operational and overhead costs that we will incur during our Phase I U. S. clinical trials) could cost approximately $10.0 million, although the final cost could be more or less than this estimate, which includes the following: · approximately $1.4 million for the production of HemoTech; · approximately $1.6 million for the testing of HemoTech on humans; · approximately $1.9 million for personnel, administrative, and operational expenses that we expect to incur during our Phase I U. S. clinical trials; · approximately $1.7 million for legal, accounting, consulting, technical and other professional fees that we expect to incur during our Phase I U. S. clinical trials; · approximately $1.6 million for research and development costs that we expect to incur during our Phase I U. S. clinical trials; and · approximately $2.0 million for preparation of Phase II clinical trials. We expect that our Phase I U. S. clinical trials would take approximately six to nine months to complete from the date we start such trials, though such trials could take significantly longer to complete, depending on, among other things, the rate of production of HemoTech and the availability of patients. We estimate that we will be required to raise additional capital (although there can be no assurance that we can meet this timeframe) in order to fund our Phase I U.S. clinical trials, as well as preparation for Phase II clinical trials from start to finish and to cover the related expenses described above. If submission or acceptance of our U.S. IND application is delayed for any reason and if we are unable to raise such additional capital in a timely manner, commencement of our Phase I U. S. clinical trials would also be delayed. · PHASE II OF OUR U.S. CLINICAL TRIALS. A Phase II clinical trial could commence subsequent to a successful Phase I trial.We estimate that our Phase II U.S. clinical trials (including the costs of doing additional research and development of HemoTech during our Phase II U.S. clinical trials and the operational and overhead costs that we will incur during our Phase II U.S. clinical trials) will cost approximately $20.0 million, which includes the following: · further production of HemoTech; · further testing of HemoTech and related activities; · personnel, administrative, and operational expenses that we expect to incur during our Phase II U. S. clinical trials; · legal, accounting, consulting, technical and other professional fees that we expect to incur during our Phase II U. S. clinical trials; and · research and development costs that we expect to incur during our Phase II U. S. clinical trials. The exact cost of each step will be determined in the future and will depend on various factors including FDA regulatory guidance and the availability of resources of TTUHSC. - 16 - We expect that our Phase II U.S. clinical trials could be completed within approximately one year from the date we start such trials, though such trials could take significantly longer to finish, depending on, among other things, the timely completion of necessary upgrades to the HemoTech production facility and the availability of patients. If commencement or completion of our Phase I U.S. clinical trials are delayed for any reason, or if we are unable to raise sufficient funds to begin our Phase II U.S. clinical trials immediately following completion of our Phase I U.S. clinical trials, our Phase II U.S. clinical trials will be delayed. · PHASE III OF OUR U.S. CLINICAL TRIALS. If we are able to complete our Phase II U.S. clinical trials, we will seek approval from the FDA for our Phase III U. S. clinical trials soon thereafter. At such time, and in order to cut the costs of conducting and completing our Phase III U.S. clinical trials, we anticipate that we will seek to enter into a partnership with a biopharmaceutical company that has expertise in the production and marketing of biological products, although there can be no assurance that we will be able to do so. Alternatively, if we are not able to enter into such a partnership, we may seek to enter into a manufacturing arrangement with an experienced pharmaceutical manufacturer, under which such manufacturer would produce HemoTech, which would significantly reduce the costs of our Phase III U.S. clinical trials by eliminating the need to build a production facility that meets the FDA's standards for Phase III U.S. clinical trials. If we are not able to enter into a partnership or find a manufacturer that is willing to manufacture HemoTech for us, we may be required to perform all aspects of the Phase III U. S. clinical trials independently. In this case, we estimate that our Phase III U.S. clinical trials (including the costs of doing additional research and development of HemoTech during our Phase III U.S. clinical trials and the operational and overhead costs that we will incur during our Phase III U.S. clinical trials) could cost approximately $195.0 million, which includes the following: · approximately $100.0 million to build a production facility for HemoTech that is suitable for such advanced testing and that meets the standards of the FDA as a product testing facility; · approximately $70.0 million for the further testing and production of HemoTech; · approximately $10.0 million for personnel, administrative, and operational expenses that we expect to incur during our Phase III U.S. clinical trials; · approximately $5.0 million for legal, accounting, consulting , technical and other professional fees that we expect to incur during our Phase III U.S. clinical trials; and · approximately $5.0 million for research and development costs that we expect to incur during our Phase III U.S. clinical trials. We expect that our Phase III U.S. clinical trials could be finished within fifteen to eighteen months from the date we start such trials, though such trials could take significantly longer to complete, depending on, among other things, the timely completion of a suitable production facility for HemoTech and the availability of patients. If we are unable to partner with a pharmaceutical company, we estimate that we will be required to raise the approximately $200 million (or such lesser amount as may be required if we are successfully able to enter into a partnership) that we will need in order to fund our Phase III U.S. clinical trials from start to finish and to cover the related expenses described above. If commencement or completion of our Phase II U.S. clinical trials are delayed for any reason, or if we are unable to raise sufficient funds to begin our Phase III U.S. clinical trials immediately following completion of our Phase II U.S. clinical trials, our Phase III U.S. clinical trials will be delayed. The estimated costs of each of the phases of our clinical trials set forth above represent our best estimate of such expenses based on, among other things, current economic conditions and availability of materials and personnel. Since many of these phases will not even be commenced by us for another two to three years, we cannot offer any assurance that such estimates will reflect the actual amounts that we may be required to incur during each phase of our clinical trials based on, among other things, then-current economic conditions, availability of materials and personnel, and other factors that may be relevant at the time. The amounts we may actually be required to expend during any phase of our clinical trials may be significantly more than the amounts estimated by us above. If our clinical trials are successful and we are able to meet the timelines set forth above, it is possible that an NDA could be approved by the FDA as early as mid-2010, although there can be no assurance that an NDA would be approved by such time, if ever. There can also be no assurance that we will be able to complete our clinical trials under the schedule - 17 - described above, or ever, or that we will be able to develop a viable and marketable human blood substitute, even if we are able to complete our clinical trials. Further, we do not expect to generate any revenues until after such time as HemoTech has received FDA approval, if ever. RESULTS OF OPERATIONS We are a development stage company and have not generated any revenue from inception through June 30, 2007. To date, our efforts have been principally devoted to evaluating the HemoTech technology, negotiating and entering into our license agreement and Sponsored Research Agreements with TTUHSC, hiring employees and consultants, establishing our Board of Advisors, raising capital, and engaging in other organizational and infrastructure development. In addition, during 2006 the Company upgraded the production facility at Texas Tech University and maintained an animal donor facility. Total expenses, and thus our losses, totaled $9,846,000 from October 3, 2001 (inception) through June 30, 2007. Such losses included $1,102,000 and $1,710,000 for both the six months ended June 30, 2006 and 2007, respectively. THREE MONTHS ENDED JUNE 30, 2, 2006 Total expenses, and thus our losses, for the three months ended June 30, 2007, were $882,000 compared with $555,000 for the same period a year ago resulting from significantly higher research and development and general and administrative costs. Research and Development expenses were $311,000 for the 2007 period, an increase of $160,000 compared with the same period in 2006, resulting from higher costs paid to outside laboratories and consultants.Charges related to the Sponsored Research Agreement with TTUHSC were essentially unchanged. General and Administrative costs were $602,000 for the three months ended June 30, 2007, an increase of $183,000 compared with the same period in the prior year. This increase primarily results from increases in non-cash stock based compensation to our financial consultant, employees and directors.Slightly higher cash based compensation was offset by lower office related expenses.For the 2007 period, stock based compensation includes charges of $172,000 related to a financing services agreement signed in September 2006. Interest income increased in the 2007 period due to higher cash balances resulting from the holders of our Class A Warrants exercising their warrants in 2006. SIX MONTHS ENDED JUNE 30, 2, 2006 Total expenses, and thus our losses, for the six months ended June 30, 2007, were $1,710,000 compared with $1,102,000 for the same period a year ago resulting from significantly higher general and administrative costs and higher research and development costs more than offsetting lower net interest expense. General and Administrative costs were $1,299,000 for the six months ended June 30, 2007, an increase of $526,000 compared with the same period in the prior year. This increase primarily results from increases in non-cash stock based compensation to employees, directors and consultants, and increased salary and related costs.For the 2007 period, stock based compensation includes charges of $414,000 related to a financing services agreement signed in September 2006. Research and Development expenses were $478,000 for the 2007 period, increasing $161,000 from the $317,000 in the same period in 2006 resulting from higher costs paid to outside laboratories and consultants.Spending related to the Stage IV Sponsored Research Agreement with Texas Tech Health Sciences Center were slightly higher in the current period compared to the same period a year ago. Interest cost for the 2006 period includes an inducement expense of $38,000 related to $200,000 principal value of our 10% Convertible Promissory Notes converted to stock, representing the difference between the conversion price and the market price at the date of conversion. Interest income increased in the 2007 period due to higher cash balances resulting from the holders of our Class A Warrants exercising their warrants in 2006. - 18 - LIQUIDITY AND CAPITAL RESOURCES In October 2004, we completed a private placement of units, with each unit consisting of one 10% convertible unsecured promissory note in the principal amount of $50,000; 58,824 shares of our common stock; and a five-year warrant to purchase 117,648 shares of our common stock at an exercise price of $1.06 per share. We sold 45 units in the private placement at a price of $100,000 per unit, and we received gross proceeds of $4.5 million. Our net proceeds were $3.43 million, which includes the aggregate principal amount of our 10% unsecured convertible promissory notes outstanding. During the 2007 period, net cash used in operating activities of $1,735,000 includes approximately $780,000 paid to TTUHSC and $115,000 for insurance appropriately recorded as prepaid expenses during the period.The Company also paid its Research and Development laboratories and consultants approximately $200,000 during the period. Investing activities during the six months ended June 30, 2007 include the maturation of a $1,000,000 short-term investment and the purchase of a certificate of deposit (restricted cash) related to a lease agreement. During the period of January 1, 2006 through April 27, 2006, an aggregate of $225,000 principal amount of our notes and $18,000 of accrued but unpaid interest was converted into an aggregate of 142,812 shares of our common stock at negotiated conversion prices ranging from $1.53 to $1.96 per share. In connection therewith, the Company recorded a charge of approximately $43,000 as interest expense representing the difference between the conversion price and the market price at date of conversion. During the period August 2005 through April 2006, an aggregate of $1,765,000 principal amount of our notes and $115,000 of accrued but unpaid interest was converted into an aggregate of 1,687,301 shares of our common stock. During the first quarter of 2006, holders of our Class A Warrants exercised 1,877,956 Warrants held by them for aggregate net consideration of $1,889,000, and in connection therewith they were issued an aggregate 1,877,956 shares of HemoBioTech common stock. The warrants were originally received as part of an October 2004 private placement by HemoBioTech. Through July 2006, 5,156,035 warrants were exercised (including the above mentioned 1,877,956 warrants), providing the company net proceeds of approximately$5,190,000. We believe our cash available of $2.4 million at June 30, 2007 will be sufficient to fund our current operations for the next twelve months. In order to complete our planned operations which includes implementing FDA recommendations necessary for submitting our IND to the FDA, upgrading the production facility, preparation for clinical trials, and the production of HemoTech; collectively at a cost estimated to be greater than $5,000,000, we will need to raise at least $6 million by year end, although there can be no assurance that we can meet this timeframe. If we fail to generate enough working capital, either from future equity or debt sales, or exercise of our Placement Agent Warrants, or revenue, we will have to curtail our planned operations. OFF-BALANCE SHEET ARRANGEMENTS We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. ITEM 3. CONTROLS AND PROCEDURES Disclosure controls and procedures are designed with an objective of ensuring that information required to be disclosed in our periodic reports filed with the SEC, such as this Quarterly Report on Form 10-QSB, is recorded, processed, summarized and reported within the time periods specified by the SEC. Disclosure controls also are designed with an objective of ensuring that such information is accumulated and communicated to our management, including our chief executive officer and chief financial officer, in order to allow timely consideration regarding required disclosures. Based on their review and evaluation as of the end of the period covered by this Form 10-QSB, our principal executive officer and principal financial officer have concluded that our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended) are effective as of the end of the period covered by this report. They are not aware of any significant changes in our disclosure controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. - 19 - The term internal control over financial reporting is defined as a process designed by, or under the supervision of, the registrant's principal executive and principal financial officers, or persons performing similar functions, and effected by the registrant's board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: (a) Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the registrant; (b) Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the registrant are being made only in accordance with authorizations of management and directors of the registrant; and (c) Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the registrant's assets that could have a material adverse effect on the financial statements. During the period covered by this Form 10-QSB, there have not been any changes in our internal control over financial reporting that have materially affected, or that are reasonably likely to materially affect, our internal control over financial reporting. - 20 - PART II OTHER INFORMATION Items 1, 2, 3, 4 and 5 are not applicable and have been omitted. ITEM 6. EXHIBITS Exhibit No. Description 31.1 Certification of Principal Executive Officer required under Rule 13a-14(a) or Rule 15d-14(a) of the Securities and Exchange Act of 1934, as amended. 31.2 Certification of Principal Financial Officer required under Rule 13a-14(a) or Rule 15d-14(a) of the Securities and Exchange Act of 1934, as amended. 32.1 *Certification of Principal Executive Officer required under Rule 13a-14(b) or Rule 15d-14(b) of the Securities and Exchange Act of 1934, as amended, and 18 U.S.C. Section 1350. 32.2 *Certification of Principal Financial Officer required under Rule 13a-14(b) or Rule 15d-14(b) of the Securities and Exchange Act of 1934, as amended, and 18 U.S.C. Section 1350. * The certifications attached as Exhibits 32.1 and 32.2 accompany this Quarterly Report on Form 10-QSB pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed "filed" by HemoBioTech, Inc. for purposes of Section 18 of the Securities Exchange Act of 1934, as amended. - 21 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HEMOBIOTECH, INC. Date: August 9, 2007 By: /s/ ARTHUR P. BOLLON, PH.D. Arthur P. Bollon, Ph.D. Chairman of the Board of Directors, President and Chief Executive Officer Dated: August 9, 2007 By: /s/ MARK J. ROSENBLUM Mark J. Rosenblum Chief Financial Officer and Secretary - 22 -
